DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-6 is the inclusion of a recording material determination device having a transmission unit configured to transmit an ultrasonic wave; a drive unit configured to output a drive signal for transmitting the ultrasonic wave from the transmission unit; a reception unit configured to receive the ultrasonic wave; and a control unit configured to determine a type of a recording material.  The control unit determines the type of the recording material, based on a first value of the ultrasonic wave through the recording material received by the reception unit in a first mode for outputting a first number of drive signals from the drive unit in a first period, and a second value of the ultrasonic wave through the recording material received by the reception unit in a second mode for outputting a second number of drive signals from the drive unit in a second period, and wherein the second number of drive signals is greater than the first number of drive signals.  This in combination with the rest of the limitations of the claims is found in all of claims 1-6, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 7-13 is the inclusion of a transmission unit configured to transmit an ultrasonic wave; a drive unit configured to output a drive signal for transmitting the ultrasonic wave from the transmission unit; a 
The primary reason for allowance of claim 14 is the inclusion of a method of transmitting an ultrasonic wave; outputting a drive signal for transmitting the ultrasonic wave; receiving the ultrasonic wave; and determining a type of a recording material.  The determining step includes determining the type of the recording material, based on a first value of the ultrasonic wave through the recording material received in a first mode for outputting a first number of drive signals in a first period, and a second value of the ultrasonic wave through the recording material received in a second mode for outputting a second number of drive signals in a second period, and wherein the second number of drive signals is greater than the first number of drive signals. This in combination with the rest of the limitations of the claims is found in all of claim 14, but not disclosed nor suggested by the prior art of record. 
The primary reason for allowance of claim 15 is the inclusion of a non-transitory computer-readable storage medium storing a program to cause a computer to perform a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasa et al. disclose a recording medium determination apparatus that determines types of a recording medium by using an ultrasonic wave. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUSAN S LEE/                                                                                      Primary Examiner, Art Unit 2852                                                                                                                  

sl